Case 7:20-mj-02252-UA Document 2 Filed 02/27/20 Page 1 of 6

Approved: |
DEREK WIKSTROM
Assistant United States Attorney

 

Before: THE HONORABLE PAUL E. DAVISON
United States Magistrate Judge
Southern District of New York

 

ee ee eee ee eee 4
: SEALED COMPLAINT

IN THE MATTER OF :

THE EXTRADITION OF : 18 U.S.C. § 3184

HYUK KEE YOO

a/k/a “Hyukkee Yoo” : 2 Ov) oO 2 2

a/k/a “Keith Yoo”

SOUTHERN DISTRICT OF NEW YORK, ss.:

DEREK WIKSTROM, the undersigned Assistant United States Attorney, being duly
sworn, states on information and belief that the following is true and correct:

1. In this matter, I represent the United States in fulfilling its treaty obligations to the
Republic of Korea.
2, There is an extradition treaty in force between the United States and the Republic

of Korea, Extradition Treaty between the Government of the United States of America and the
Government of the Republic of Korea, U.S.-S. Korea, June 9, 1998, 8. TREATY DOC. NO.
106-2 (1999) (the “Treaty”).

3. Pursuant to the Treaty, the Government of the Republic of Korea has submitted a
formal request through diplomatic channels for the extradition of HYUK KEE YOO, a/k/a
“Hyukkee Yoo,” a/k/a “Keith Yoo” (“YOO”).

4, According to the information provided by the Government of the Republic of
Korea, YOO is charged with seven counts of embezzlement, in violation of Article 355(1) of the
Criminal Act and Article 3(1)(1) and 3(1)(2) of the Act on the Aggravated Punishment, Etc. of

Specific Economic Crimes.

5. These offenses are alleged to have been committed within the jurisdiction of the
Republic of Korea. A warrant for YOO’s arrest was issued on May 8, 2014, by Judge Seong-
yong Park of the Incheon District Court in the Republic of Korea.

 
Case 7:20-mj-02252-UA Document 2 Filed 02/27/20 Page 2 of 6

6. From my review of the English translation of the documents supporting the
extradition request, I have learned that YOO is alleged to have leveraged his family’s power as
business and religious leaders in Korea to pilfer the assets of various companies (the “Victim
Companies”). Specifically, YOO is alleged to have conspired with the chief executive officers
of the Victim Companies to enter into sham contracts that served as vehicles through which
YOO embezzled millions of dollars, to the detriment of the Victim Companies’ shareholders.
According to the documents provided by the Republic of Korea in support of its request for
extradition:

a. YOO is the son of the prominent founder and former leader of a religious
group in Korea (the “Church”). Beginning in 2010, YOO served as the de facto leader of the
Church.

b. The Yoo family collectively controls a holding company (the “Holding
Company”), which in turn holds a stake in a number of other companies, including the Victim
Companies. YOO personally holds 19.44% of the shares in the Holding Company.
c. At least some of the executives, employees, and shareholders of each of
the relevant Victim Companies are followers of the Church. Furthermore, there is an
overlapping leadership structure between many of the Victim Companies and the Holding
Company—a number of the Victim Company executives with whom YOO conspired are officers
or directors of multiple entities within the overall corporate structure. For example, one co-
conspirator not named as a party to this proceeding (“CC-1”), who worked for a private company
YOO created and owned (the “YOO Private Company”), was a Director of both the Holding
Company and one of the Victim Companies (“Victim-Company-1”), and served as an Auditor of
another Victim Company (“Victim-Company-2”). Similarly, another co-conspirator not named
as a party to this proceeding (“CC-2”), served as CEO of both the Holding Company and Victim-
Company-1.

d. The aforementioned corporate governance structure, combined with
YOO’s powerful influence over executives of the Victim Companies through his stature in the
Church and his relationship to his father, enabled YOO to orchestrate his embezzlement
schemes.

e. The schemes, in which YOO conspired with the CEOs of the Victim
Companies to cause them to make payments to him in exchange for fraudulent goods or services,
took three forms. First, YOO and his co-conspirators caused some of the Victim Companies to
make payments to YOO or to the YOO Private Company, a ptivate company YOO registered in
or around November 2005, under pretextual and fraudulent trademark licensing agreements.
Second, YOO and his co-conspirators caused some of the Victim Companies to make payments
to YOO or to the YOO Private Company under pretextual and fraudulent agreements for
business consulting services. Third, YOO and his co-conspirators caused the Victim Companies
to fund an exhibition of photographs created by YOO’s father, by making disguised payments
that were structured as advance payments for the purchase of the photographs at inflated values.

 
Case 7:20-mj-02252-UA Document 2 Filed 02/27/20 Page 3 of 6

f. The Victim Companies obtained little to nothing of value in return for
their payments to YOO. CC-1, who—in addition to his various other roles mentioned above—
was in charge of general affairs and financial matters at the YOO Private Company, told Korean
prosecutors that the YOO Private Company had “only three employees,” that none of them had
“any academic or professional background in business consulting,” and that “[a] business
consulting fee was merely a means to collect money illegally” from the various Victim
Companies. CC-1 further stated that YOO “ordered me to transfer the money overseas or
use .. . most of the consulting fees and trademark royalties paid by affiliate companies for
buying real estate.” Specifically, CC-1 recalled purchasing “luxurious offices and apartments in
Gangnam, Seoul, under the name of YOO Hyuk Kee,” buying shares of the Holding Company,
and “frequently wir[ing] the money into YOO Hyuk Kee’s overseas bank accounts.”

g. As a result of the sham contracts, YOO defrauded the Victim Companies
of more than KRW 29 billion (at current exchange rates, KRW 29 billion is equal to
approximately $23 million). The victims of YOO’s embezzlement scheme include the ordinary
shareholders of the Victim Companies, whose investment suffered because YOO was plundering
the assets of the companies in which they held an interest.

7. The specific, alleged fraudulent schemes that form the basis of the seven
embezzlement counts against YOO, as described in the documents provided by the Republic of
Korea in support of its request for extradition, are described below:

a. In or around January 2008, YOO conspired with CC-2, who was the CEO
of Victim-Company-1, to sign a contract requiring Victim-Company-1 to pay YOO 1% to 1.5%
of its revenue to use its existing corporate name, which YOO registered as a trademark despite
the fact that the name had no brand value. Despite this lack of brand value, CC-2 told Korean
prosecutors that he caused Victim-Company-1 to make the payments because YOO’s father was
“the person who helped me work at [Victim-Company-1] so I had no choice but to accept
[YOO’s] request and offer money as trademark royalties.” Victim-Company-1’s payments to
YOO were trademark royalty payments “in name only,” according to CC-2, who told prosecutors
that the payments were “actually a means to embezzle money from [Victim-Company-1].” From
January 2008 until June 2010, Victim-Company-1 paid YOO approximately KRW
1,235,426,771 (equal to more than $1 million at current exchange tates).

b. In or around January 2009, YOO conspired with the CEO of Victim-
Company-2, a person not named as a party to this proceeding (“CC-3”), to enter into a contract
pursuant to which Victim-Company-2 would pay 0.8% to 1.6% of its monthly revenue to YOO
in royalty payments for using a trademark YOO had registered. The trademark licensing
agreement was a sham, as evidenced by the fact that Victim-Company-2 had previously been
using the name for approximately 10 years before YOO registered it and then demanded Victim-
Company-2 pay a fee. Victim-Company-2 agreed to do so. According to an individual who
served as CEO of Victim-Company-2 for a period of time, the trademark was created by
company staff in 1998, but after YOO registered the trademark in 2009, “we couldn’t help but
pay the fees,” not because it was in Victim-Company-2’s financial interest, but instead because
of who YOO’s father was. The monthly fee was unilaterally set by YOO and not based on

3
Case 7:20-mj-02252-UA Document 2 Filed 02/27/20 Page 4 of 6

common market pricing. From January 2009 to December 2013, YOO received approximately
KRW 5,346,311,045 (equal to more than $4.3 million at current exchange rates) from Victim-
Company-2 under this pretextual trademark licensing agreement.

c. In or around January 2009, YOO conspired with a person not named as a
party to this proceeding (“CC-4”), who was the CEO of another Victim Company (“Victim-
Company-3”), to sign an “Exclusive License Contract” pursuant to which Victim-Company-3
paid YOO a percentage of its revenue as purported compensation for using its existing name,
which YOO registered as a trademark. The amount of the royalty payments was singlehandedly
decided by YOO. According to a statement made by CC-1 to Korean authorities, Victim-
Company-3 was not making payments because it was actually in the company’s financial interest
to license the trademark— instead, the payments were “disguised as trademark royalties” as “a
means to transfer affiliates’ funds to YOO’s family.” From January 2009 until December 2011,
YOO received approximately KRW 328,436,704 (equal to more than $260,000 at current
exchange rates) from Victim-Company-3 for the trademark under this pretextual licensing
agreement.

d. In or around March 2010, YOO conspired with a person not named as a
party to this proceeding (“CC-5”), who was the CEO of another Victim Company (“Victim-
Company-4”), to sign a “Business Consulting Service Contract” pursuant to which the YOO
Private Company would purportedly provide risk management advice. Under this contract,
Victim-Company-4 was to pay the YOO Private Company KRW 25,000,000 every month. CC-5
and CC-1 decided on the contract terms, including the fee, without evaluating the need for
consulting services, comparing estimates from other companies, or evaluating the YOO Private
Company’s level of expertise, past performance, or reliability. Banking records show that
beginning in March 2010, Victim-Company-4 paid this monthly consulting fee directly into
YOO’s personal bank account. This continued until March 2014. The YOO Private Company
only provided business consulting services on paper once or twice a year, and CC-5 tolda
Korean prosecutor that such work did not warrant the large consulting fee. Victim-Company-4
continued to pay KRW 300,000,000 in annual consulting fees, even as Victim-Company-4’s debt
exceeded its capital and its operating profit declined. In total, YOO received approximately
KRW 1,225,000,000 (equal to more than $1 million at current exchange rates) from Victim-
Company-4.

e. In or around April 2010, YOO conspired with two people not named as
parties to this proceeding (“CC-6,” who is YOO’s sister, and “CC-7"), who were the CEOs of
another Victim Company (“Victim-Company-5”), to sign a “Consulting Service Contract.”
Pursuant to the contract, the YOO Private Company would purportedly provide management
consulting, business valuation, marketing strategies, policy development, and international
training programs to Victim-Company-5. As part of the agreement, Victim-Company-S paid the
YOO Private Company KRW 20,000,000 or KRW 30,000,000 as a business consulting fee every
month from April 2010 to December 2013 for a total of approximately KRW 990,000,000 (equal
to more than $800,000 at current exchange rates). The YOO Private Company did not actually
provide the contracted consulting services, however. CC-7 told prosecutors that “there is no
official record showing that the company received consulting services,” and an employee of

4

 
Case 7:20-mj-02252-UA Document 2 Filed 02/27/20 Page 5 of 6

Victim-Company-5 who was in charge of accounting could not confirm to Korean prosecutors
that any consulting services were actually provided.

f. In or around February 2011, YOO conspired with CC-2 to receive
fraudulent advisory fees from Victim-Company-1. According to CC-2, South Korea’s National
Tax Services found that the trademark licensing fees that Victim-Company-1 had been paying to
YOO (see supra § 7.2.) were no longer tax deductible, so “we turned to consulting fees.” CC-2
further stated that he “had no choice but to follow [the] directions of YOO.” From February
2011 until November 2011, YOO received monthly payments of KRW 20,000,000, totaling
approximately KRW 200,000,000 (equal to more than $160,000 at current exchange rates) in
fraudulent advisory fees.

g. In or around 2013, YOO embezzled approximately KRW 19,862,077,987
(in excess of $16 million at current exchange rates) by causing the Victim Companies to fund an
exhibition of YOO’s father’s photographs. According to CC-1, YOO “ordered affiliate firms to
prepare funds for purchasing [YOO’s father’s] photographs through capital increase by
consideration.” CC-1 stated that the Victim Companies’ CEOs “had no choice but to do what
[YOO] told them to do,” because of who YOO’s father was. CC-2 told prosecutors in Korea that
YOO caused various Victim Companies to make significant payments to an entity in the United
States established by YOO and his father and for which YOO served as CEO, purportedly to
purchase the father’s photographs. The payments, which according to CC-2 were disguised as
capital increases or subscription of new shares of stock, were made by Victim Companies that
were not in the business of purchasing photographs, including a company that sold dietary
supplements and a company that sold car parts. The various affiliated Victim Companies made
payments in exchange for YOO’s father’s photographs even though, according to CC-2, they
“had no idea about his works and didn’t decide what works they would buy. CEOs had no
choice but to follow what YOO Hyuk Kee told them to do.”

8. According to information obtained by the United States Marshals Service, YOO
may be found within the jurisdiction of the Southern District of New York.

9. Tom Heinemann, an Assistant Legal Adviser in the Office of the Legal Adviser of
the U.S. Department of State, has provided the U.S. Department of Justice with a declaration
authenticating a copy of the diplomatic notes by which the request for extradition was made and
a copy of the Treaty, stating that the offenses for which extradition is demanded are provided for
by the Treaty, and confirming that the documents supporting the request for extradition are
properly certified by the principal U.S. diplomatic or consular officer in the Republic of Korea,
in accordance with 18 U.S.C. § 3190, so as to enable them to be received into evidence.

10. The declaration from the U.S. Department of State with its attachments, including
a copy of the diplomatic notes from the Republic of Korea, a copy of the Treaty, and the certified
documents submitted in support of the request (marked collectively as Government Exhibit A)
are filed with this complaint and incorporated by reference herein.
Case 7:20-mj-02252-UA Document 2 Filed 02/27/20 Page 6 of 6

WHEREFORE, | respectfully request that a warrant be issued for the arrest of Hyuk Kee
YOO in accordance with 18 U.S.C. § 3184 and the extradition treaty between the United States
and the Republic of Korea, and that this Complaint and the arrest warrant be placed under seal,
except as disclosure is needed for execution of the warrant, until such time as the warrant is

executed.

  
 

 

 

DEREK WIKSTROM
Assistant United States Attorney
Southern District of New York

Sworn to before me this

 

ORABLE PAUL E. DAVISON
United States Magistrate Judge
Southern District of New York

 
